Title: To James Madison from the Georgia General Assembly, 26 November 1813 (Abstract)
From: Georgia General Assembly
To: Madison, James


        § From the Georgia General Assembly. 26 November 1813. “Whereas it is the opinion of all men well informed upon the subject, and with whom experience has combined with local information, to enable them to Judge justly, that a Naval force affords the best protection for the defence of the Sea Coast.
        
        “Be it therefore Resolved by the Senate and House of Representatives of the State of Georgia in General Assembly met, and by the authority of the same: That our Senators are required and our Representatives requested to use their efforts, with the President of the United States, and with the Secretary of the Navy to enlarge that description of force, between the points of Savannah and St. Marys more particularly necessary, since the calamitous Hurricane which has occurred in this quarter.
        “And be it further Resolved That his Excellency the Governor, be requested to transmit this resolution to our Senators and Representatives in Congress.”
      